Appeal by the defendant from a judgment of the Supreme Court, Kings County (Knipel, J.), rendered December 19, 2000, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The identification testimony of the complaining witness was proper. Although the hearing court found the photographic and lineup procedures to be defective, it correctly found that there was an independent source for the in-court identification of the defendant. The witness had a clear and unobstructed view of the defendant, under well-lit conditions, for a 15-second period during the commission of the crime (see People v Androvett, 135 AD2d 640; People v Washington, 111 AD2d 418).
The defendant’s remaining contentions are either without merit or not properly before this Court. Santucci, J.P., Altman, Florio and Feuerstein, JJ., concur. •